 

 

 

 

 

ease 1:19-cv-00394-DNH-ATB Documem 1 Filed 04/03 §§ D\$_§@lqéEREWBUFN--Y:_
\ APR 0 3 2019
uNlTED sTATEs nlsTRlcT couRT ,_____,~,_H,___._,__,_.”___
¢1_.--(,"<_________
NoRTHERN msTRlcT oF NEW YoRl< DOCKE“NG`F-= z j
JuDGEs; jj/Q.,Cy..&'z_?/
00NALD JAM Es cooN DN` H'{ C F
PLTF. oRlGlNAL coMPLAlNT & summons
v.
RENNSELEAR couNTY cLERl< FRANK MEROLA
51ANE/10HN moss { lE cLERKs}
DEFTS.
PARTlEs
DONALDJ cooN 289 5TH TRoY NY 12180 518-502-8531
RENNs cTY cLERK FRANK MEROLA 105 3RD sTREET TROY NY 12180 518-270-4080

JANE /JOHN DOE , CLERKS AT COU NTY CLERKS OFF|CE 105 3*"D STREET TROY NY 12180

BACKGROUND |NFO

FF|LED SU|T |N FEDERAL COURT ALBANY NY lN 2015 ,THE CASE WAS SERVED BY US MARTSHALS
AS PLTF COON WAS GWEN lNFORMA PAUPER|S STATUS ,CLAVERACK |NS CO WAS SERVED OVER
A 2 34 MONTH TIME FRAN'|E

MAG|STRATE .IUDGE IN ALBANY REMOVED CLAVERACK |NS CO AND POL|CE CHlEF GEORGE BELL

.lR FROM THE FEDERAL SU|T 1:16-CV-000291|N 2017 STAT|NG CLA|MS WERE STATE LAW AND
NEEDED TO BE REF|LED |N SUPREME COURT .PLTF COON FlLED SA|D CLA|MS lN RENNS CTY
SUPREME COURT |N 2017 {1:16-CV-000291 !S STiLL ACT|VE ON COURTS DOCKET}

PLTF COON FlLED FORS AND RECE|VED POOR PERSON STATUE BY ORDER OF JUDGE ANDREW G
CERES|A IN 2017

 

Case 1:19-Cv-00394-DNH-ATB Document 1 Filed 04/03/19 Page 2 of 2

ALL DUR|NG TH|S CASE PLTF COON C|V|L RIGHTS AND H|S ACCESS TO THE COURTS WERE
DEN|ED BY FACTS

A.FRANK MEROLA DEN|ED PLTF COON H|S POOR PERSONS STATUS {WHEN COON BROUGHT |N
THE ORDER BY JUDGE CERESIA MEROLA SA|D |T WAS NO GOOD AND THEY WOULDN'T HONOR
|T

B.PLTF COON BROUGHT THE ORDER |N 4 MORE TIMES SINCE 2017 F|NALLY MARCH11 2019 A
CLERK| HAD NEVER SEEN STAMPED THE JUDGES ORDER AND KEPT A COPY.

C.ALL THRU TH|S SU|T PLTF COON HAD BEEN DEN\ED H|S RlGHTFUL BENEF\TS AND ACCESS TO
THE COURT , EVEN HAV|NG TO CHOOSE BETWEEN THE SU|T OR MY HOUSiNG l WENT THRU
BE|NG HOMELESS FROM JAN 12 2018 THRU APRiL 24 2018

D.THE RENNS CTY SUPREME COURT CLERKS WROTE PLTF 2 TlMES THE COUNTY CLERKS STAFF
HAD MADE ME PAY FOR R.l| -MOTION | HAD ALREADY PA|D FOR .THEY TOLD ME TO G|VE
LE`|'|`ER TO CLERK AND | WOULD GET MY MON[ES BACK

!N CONCLUS|ON

PLTF DONALDJ COON STATES HE |S JUST AND DUE COMPENSATEON FOR THE ACT|ONS OF
RENNS CTY CLERK FRANK MEROLA AND HIS STAFF WHO REFUSED PLTF COON HIS GRANTED
POOR PERSON STATUS FROM 2017 TlLL MAY 11 2019 .PLTF COON ST|LL HASN'T RECEIVED A
TH|NG OR ANY HELP FROM THE GRANYTED STATUS BECAUSE RENNS CTY CLERKS OFF|CE
REFUSED TO GRANT MY SA|D STATUS

DAMAGES DEMANDED !N TH|S CASE $1,500,000 FROM THE RENNS CTY CLERKS OFFICE

THAT ANY AND ALL OTHER BENEFlTS | AM ENT|'|'|'LED TO AS WELL PUN|T|VE AND
COPENSATORY DAMES

  
  
  
  
    

DATED TROY NEW YORK TH!S 2"° DAY OF APRIL 2019
DONALD J COON
289 51rH AVE
TROY NY 12180
518-502-8531

